Citation Nr: 1601079	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for neurological impairment of the right lower extremity, claimed as secondary to a low back disorder.

6.  Entitlement to service connection for neurological impairment of the left lower extremity, claimed as secondary to a low back disorder.

7.  Entitlement to service connection for additional disability of the low back, to include degenerative joint disease and stenosis.

8.  Entitlement to a disability rating in excess of 0 percent for a soft tissue contracture of the right 5th finger. 

9.  Entitlement to a disability rating in excess of 0 percent for Dupuytren's contracture of the right ring finger. 

10.  Entitlement to a disability rating in excess of 0 percent for a deviated septum. 

11.  Entitlement to a disability rating in excess of 10 percent for a neck disorder. 

12.  Entitlement to a disability rating in excess of 10 percent for a low back disorder. 

13.  Entitlement to restoration of a 20 percent rating for lateral instability of the left knee, to include whether an increased rating is warranted.  

14.  Entitlement to a disability rating in excess of 10 percent for left knee limitation of motion.  

15.  Entitlement to additional benefits for a dependent child pursuing a course of instruction at an educational institution approved by VA.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in February 2010, December 2012, and November 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

In a VA Form 9 dated April 1, 2015, the Veteran requested a videoconference Board hearing to be attended by him at the RO.  To date, this request has not been acknowledged or a hearing scheduled.  Indeed, the Veteran's Accredited Representative provided a January 8, 2016, written statement reiterating the desire for a Board hearing. 

The Board notes that Veteran has filed a Notice of Disagreement with a June 2014 denial of additional benefits for a dependent child pursuing a course of instruction at an educational institution approved by VA.  The RO has acknowledged receipt of the Notice of Disagreement and recorded the date of receipt as July 25, 2014.  The RO has not yet prepared a Statement of the Case addressing that issue.  The Board acknowledges its jurisdiction over that issue for purposes of ensuring that Statement of the Case is provided.  However, in light of the Veteran's request for a Board hearing, the Board will defer any specific action on that issue pending the development requested below.  

Accordingly, the case is REMANDED for the following action:

A videoconference Board hearing should be scheduled in accordance with the docket number of this appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


